 


 HR 1972 ENR: To designate the facility of the United States Postal Service located at 1100 West Kent Avenue in Missoula, Montana, as the “Jeannette Rankin Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1972 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1100 West Kent Avenue in Missoula, Montana, as the Jeannette Rankin Post Office Building. 
 
 
1.Jeannette Rankin Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1100 West Kent Avenue in Missoula, Montana, shall be known and designated as the Jeannette Rankin Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jeannette Rankin Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
